--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




NOTICE OF STOCK OPTION GRANT


UNLESS OTHERWISE DEFINED HEREIN, THE TERMS DEFINED IN THE OCTAGON 88 RESOURCES,
INC. 2013 STOCK OPTION AND STOCK AWARD PLAN SHALL HAVE THE SAME DEFINED MEANINGS
IN THE ATTACHED STOCK OPTION AGREEMENT, OF WHICH THIS NOTICE OF STOCK OPTION
GRANT IS A PART.


I.  NOTICE OF STOCK OPTION GRANT:


, you have been granted an option to purchase Common Stock (the “Common Stock”)
of Octagon 88 Resources, Inc.  subject to the terms and conditions of
the  Octagon 88 Resources,  Inc. 2013 Stock Option and Stock Award Plan and the
attached Stock Option Agreement as follows:


Grant Number:
   

Date of Grant:
   

Vesting Commencement Date:
   

Exercise Price per Share:
   

Total Number of Shares Granted:
   

Total Exercise Price:
   

Type of Option:
Incentive Stock Option: o
 

 
Non-Statutory Option: o
 

Term/Expiration Date:
   

 
 

VESTING SCHEDULE: This Option may be exercised, in whole or in part, in
accordance with the following schedule:
 

--------------------------------------------------------------------------------



 
1

--------------------------------------------------------------------------------

 

 STOCK OPTION AGREEMENT


RECITALS


A.  The Board of Directors of  Octagon 88 Resources, Inc. (the “Company”), have
adopted the 2013 Stock Option and Stock Award Plan (the “Plan”) for the purpose
of retaining the services of selected Directors, Officers, Employees and
Consultants and other independent advisors who provide services to the Company
(or any Subsidiary).
 
B. Optionee has rendered valuable services to the Company (or a Subsidiary), and
this Stock Option Agreement (this “Agreement”)  is executed pursuant to, and is
intended to carry out the purposes of  the Plan in connection with the Company's
grant of an option to a Director of the Company (the “Optionee”).
 
C. All capitalized terms in this Agreement shall have the meaning assigned to
them in the attached Appendix.
 
NOW, THEREFORE, it is hereby agreed as follows:
 
1.     GRANT OF OPTION. The Company hereby grants to Optionee, as of the Grant
Date, an option to purchase up to the number of Option Shares specified in the
Grant Notice. The Option Shares shall be purchasable from time to time during
the option term specified in Paragraph 2 at the Exercise Price.
 
2.     OPTION TERM. This option shall have a maximum  term of six (6) years
measured from the Grant Date and shall accordingly expire at the close of
business on the Expiration Date as defined in the Notice of Grant, unless sooner
terminated in accordance with Paragraph 5 or 6.
 
3.     LIMITED TRANSFERABILITY.
 
(a) This option shall be neither transferable nor assignable by Optionee other
than by will or by the laws of descent and distribution following Optionee's
death and may be exercised, during Optionee's lifetime, only by Optionee.
However, Optionee may designate one or more persons as the beneficiary or
beneficiaries of this option, and this option shall, in accordance with such
designation, automatically be transferred to such beneficiary or beneficiaries
upon the Optionee's death while holding such option. Such beneficiary or
beneficiaries shall take the transferred option subject to all the terms and
conditions of this Agreement, including (without limitation) the limited time
period during which this option may, pursuant to paragraph 5, be exercised
following Optionee's death.
 
(b) If this option is designated a Non-Statutory Option in the grant Notice,
then this option may, in connection with the Optionee's estate plan, be assigned
in whole or in part during Optionee's lifetime to one or more members of
Optionee's immediate family or to a trust established for the exclusive benefit
of one or more such family members. The assigned portion shall be exercisable
only by the person or persons who acquire a proprietary interest in the option
pursuant to such assignment. The terms applicable to the assigned portion shall
be the same as those in effect for this option immediately prior to such
assignment.
 
 
2

--------------------------------------------------------------------------------

 
 
        4.     DATES OF EXERCISE. This option shall become exercisable for the
Option Shares in one or more installments as specified in the Grant Notice. As
the option becomes exercisable for such installments, those installments shall
accumulate and the option shall remain exercisable for the accumulated
installments until the Expiration Date as specified in the Grant Notice or
earlier termination of the option hereunder either Paragraph 5, 6 or 7 below.
 
5.    CESSATION OF SERVICE. The option term specified in Paragraph 2 shall
terminate (and this option shall cease to be outstanding) prior to the
Expiration Date should any of the following provisions become applicable:
 
(a) Should Optionee die while holding this option, then the personal
representative of Optionee's estate or the person or persons to whom the option
is transferred pursuant to Optionee's will or in accordance with the laws of
inheritance shall have the right to exercise this option; provided, however, if
Optionee has designated one or more beneficiaries of this option, then those
persons shall have the exclusive right to exercise this option following
Optionee's death until the EARLIER of (i) the expiration of the twelve (12)
month period measured from the date of Optionee's death or (ii) the Expiration
Date;
 
(b) Should Optionee cease Service by reason of Permanent Disability while
holding this option, then Optionee shall have a period of twenty-four (24)
months (commencing with the date of such cessation of Service) during which to
exercise this option;  provided, however, in no event shall this option be
exercisable at any time after the Expiration Date;
 
(c) Should Optionee’s Service be terminated either by the Optionee or by the
Company other than Misconduct then this option shall automatically expire upon
the EARLIER of (i) sixty (60) days from the date of such termination unless
exercised prior to the end of such sixty (60) day period or (ii) the Expiration
Date; and
 
(d) Should Optionee's Service be terminated for Misconduct, then this option
shall terminate immediately and cease to remain outstanding on the date of
termination.
 
6.     SPECIAL ACCELERATION OF OPTION.
 
(a) This option, to the extent outstanding at the time of a Corporate
Transaction but not otherwise fully exercisable, shall automatically accelerate
so that this option shall, immediately prior to the effective date of such
Corporate Transaction, become exercisable for all of the Option Shares at the
time subject to this option and may be exercised for any or all of those Option
Shares as fully vested shares of Common Stock. No such acceleration of this
option shall occur, however, if and to the extent: (i) this option is, in
connection with the Corporate Transaction, to be assumed by the successor
company (or parent thereof), or (ii) this option is to be replaced with a cash
incentive program of the successor company which preserves the spread existing
at the time of the Corporate Transaction on the Option Shares for which this
option is not otherwise at that time exercisable (the excess of the Fair Market
Value of those Option Shares over the aggregate Exercise Price payable for such
shares) and provides for subsequent payout in accordance with the same option
exercise/vesting schedule set forth in the Grant Notice.
 
(b) Immediately following the Corporate Transaction, this option shall terminate
and cease to be outstanding, except to the extent assumed by the successor
company (or parent thereof) in connection with the Corporate Transaction.
 
(c) If this option is assumed in connection with a Corporate Transaction, then
this option shall be appropriately adjusted, immediately after such Corporate
Transaction, to apply to the number and class of securities which would have
been issuable to Optionee in consummation of such Corporate Transaction had the
option been exercised immediately prior to such Corporate Transaction, and
appropriate adjustments shall also be made to the Exercise Price, PROVIDED the
aggregate Exercise Price shall remain the same.
 
 
3

--------------------------------------------------------------------------------

 
 
(d) This Agreement shall not in any way affect the right of the Company to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.
 
7.   INVOLUNTARY TERMINATION FOLLOWING CORPORATE TRANSACTION/CHANGE IN CONTROL.
 
(a)     To the extent the Option is, in connection with a Corporate Transaction,
to be assumed in accordance with Paragraph 6 of the Option Agreement, the Option
shall not accelerate upon the occurrence of that Corporate Transaction, and the
Option shall accordingly continue, over Optionee's period of Service after the
Corporate Transaction, to become exercisable for the Option Shares in one or
more installments in accordance with the provisions of the Option Agreement.
However, immediately upon an Involuntary Termination of Optionee's Service
within eighteen (18) months following such Corporate Transaction, the assumed
Option, to the extent outstanding at the time but not otherwise fully
exercisable, shall automatically accelerate so that the Option shall become
immediately exercisable for all the Option Shares at the time subject to the
Option and may be exercised for any or all of those Option Shares as fully
vested shares.
 
(b)     The Option shall not accelerate upon the occurrence of a Change in
Control, and the Option shall, over Optionee's period of Service following such
Change in Control, continue to become exercisable for the Option Shares in one
or more installments in accordance with the provisions of the Option Agreement.
However, immediately upon an Involuntary Termination of Optionee's Service
within eighteen (18) months following the Change in Control, the Option, to the
extent outstanding at the time but not otherwise fully exercisable, shall
automatically accelerate so that the Option shall become immediately exercisable
for all the Option Shares at the time subject to the Option and may be exercised
for any or all of those Option Shares as fully vested shares.
 
(c)     The Option as accelerated pursuant to this Section 7 shall remain so
exercisable until the EARLIER of (i) the Expiration Date or (ii) the expiration
of the one (1)-year period measured from the date of the Optionee's Involuntary
Termination.
 
(d)  The provisions of this Paragraph 7 shall govern the period for which the
Option is to remain exercisable following the Involuntary Termination of
Optionee's Service within eighteen (18) months after the Corporate Transaction
or Change in Control and shall supersede any provisions to the contrary in
Paragraph 5 of the Option Agreement.
 
8.     ADJUSTMENT IN OPTION SHARES. Should any change be made to the Common
Stock by reason of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares or other change affecting the
outstanding Common Stock as a class without the Company's receipt of
consideration, appropriate adjustments shall be made to (i) the total number
and/or class of securities subject to this option and (ii) the Exercise Price in
order to reflect such change and thereby preclude a dilution or enlargement of
benefits hereunder.
 
9.     STOCKHOLDER RIGHTS. The holder of this option shall not have any
stockholder rights with respect to the Option Shares until such person shall
have exercised the option, paid the Exercise Price and become a holder of record
of the purchased shares.
 
              10.     MANNER OF EXERCISING OPTION.
 
(a) In order to exercise this option with respect to all or any part of the
Option Shares for which this option is at the time exercisable, Optionee (or any
other person or persons exercising the option) must take the following actions:
 
(i) Execute and deliver to the Company a Notice of Exercise for the Option
Shares for which the option is exercised; and
 
(ii) Pay the aggregate Exercise Price for the purchased shares in one or more of
the following forms:
 
 
(A) cash or check made payable to the Company;

 
(B) a promissory note payable to the Company, but only to the extent authorized
by the Plan Administrator in accordance with Paragraph 14; or

 
(C) shares of Common Stock held by Optionee (or any other person or persons
exercising the option) for the requisite period necessary to avoid a charge to
the Company's earnings for financial reporting purposes and valued at Fair
Market Value on the Exercise Date.

 
 
4

--------------------------------------------------------------------------------

 
      
                11.     COMPLIANCE WITH LAWS AND REGULATIONS.
 
(a) The exercise of this option and the issuance of the Option Shares upon such
exercise shall be subject to compliance by the Company and Optionee with all
applicable requirements of law relating thereto and with all applicable
regulations of any stock exchange (or the Nasdaq National Market, if applicable)
on which the Common Stock may be listed for trading at the time of such exercise
and issuance.
 
 (b) The inability of the Company to obtain approval from any regulatory body
having authority deemed by the Company to be necessary to the lawful issuance
and sale of any Common Stock pursuant to this option shall relieve the Company
of any liability with respect to the non-issuance or sale of the Common Stock as
to which such approval shall not have been obtained. The Company, however, shall
use its best efforts to obtain all such approvals.
 
12.     SUCCESSORS AND ASSIGNS. Except to the extent otherwise provided in
Paragraphs 3, 6 and 7, the provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
Optionee, Optionee's assigns, the legal representatives, heirs and legatees of
Optionee's estate and any beneficiaries of this option designated by Optionee.
 
13.     NOTICES. Any notice required to be given or delivered to the Company
under the terms of this Agreement shall be in writing and addressed to the
Company at its principal corporate offices. Any notice required to be given or
delivered to Optionee shall be in writing and addressed to Optionee at the
address indicated below.  All notices shall be deemed effective upon personal
delivery or upon deposit either in the U.S. or Canadian mail, postage prepaid
and properly addressed to the party to be notified.
 
14.      FINANCING. The Plan Administrator may, in its absolute discretion and
without any obligation to do so, permit Optionee (other than an officer or
director of the Company) to pay the Exercise Price for the purchased Option
Shares by delivering a full-recourse promissory note payable to the Company. The
terms of any such promissory note (including the interest rate, the requirements
for collateral and the terms of repayment) shall be established by the Plan
Administrator in its sole discretion.
 
15.     CONSTRUCTION. This Agreement and the option evidenced hereby are made
and granted pursuant to the Plan and are in all respects limited by and subject
to the terms of the Plan. All decisions of the Plan Administrator with respect
to any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in this option.
 
16.     GOVERNING LAW. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the Province of Alberta without
resort to that Province’s conflict-of-laws rules.
 
17.      EXCESS SHARES. If the Option Shares covered by this Agreement exceed,
as of the Grant Date, the number of shares of Common Stock which may without
stockholder approval be issued under the Plan, then this option shall be void
with respect to those excess shares, unless stockholder approval of an amendment
sufficiently increasing the number of shares of Common Stock issuable under the
Plan is obtained in accordance with the provisions of the Plan.
 
18.     ADDITIONAL TERMS APPLICABLE TO AN INCENTIVE OPTION. In the event this
option is designated an Incentive Option in the Grant Notice, the following
terms and conditions shall also apply to the grant:
 
(a) This option shall cease to qualify for favorable tax treatment as an
Incentive Option if (and to the extent):
 
(i)  this option is exercised for one or more Option Shares:
 
 
(A) more than three (3) months after the date Optionee ceases to be a Director,
Officer, Employee or Consultant for any reason other than death or Permanent
Disability or
 

 
(B) more than twelve (12) months after the date Optionee ceases to be an
Director, Officer, Employee or Consultant by reason of Permanent Disability; or
 

 
(ii) any Option Shares are disposed of within two years of the Grant Date or
within one year of the Exercise Date.

 
 
5

--------------------------------------------------------------------------------

 
 
(b) No installment under this option shall qualify for favorable tax treatment
as an Incentive Option if (and to the extent) the aggregate Fair Market Value
(determined at the Grant Date) of the Common Stock for which such installment
first becomes exercisable hereunder would, when added to the aggregate value
(determined as of the respective date or dates of grant) of the Common Stock or
other securities for which this option or any other Incentive Options granted to
Optionee prior to the Grant Date (whether under the Plan or any other option
plan of the Company or any Parent or Subsidiary) first become exercisable during
the same calendar year, exceed One Hundred Thousand Dollars ($100,000) in the
aggregate. Should such One Hundred Thousand Dollar ($100,000) limitation be
exceeded in any calendar year, this option shall nevertheless become exercisable
for the excess shares in such calendar year as a Non-Statutory Option.
 
 (c) Should the exercisability of this option be accelerated upon a Corporate
Transaction, then this option shall qualify for favorable tax treatment as an
Incentive Option only to the extent the aggregate Fair Market Value (determined
at the Grant Date) of the Common Stock for which this option first becomes
exercisable in the calendar year in which the Corporate Transaction occurs does
not, when added to the aggregate value (determined as of the respective date or
dates of grant) of the Common Stock or other securities for which this
option  or one or more other Incentive Options granted to Optionee prior to the
Grant Date (whether under the Plan or any other option plan of the Company or
any Parent or Subsidiary) first become exercisable during the same calendar
year, exceed One Hundred Thousand Dollars ($100,000) in the aggregate. Should
the applicable One Hundred Thousand Dollar ($100,000) limitation be exceeded in
the calendar year of such Corporate Transaction, the option may nevertheless be
exercised for the excess shares in such calendar year as a Non-Statutory Option.
 
(d) Should Optionee hold, in addition to this option, one or more other options
to purchase Common Stock which become exercisable for the first time in the same
calendar year as this option, then the foregoing limitations on the
exercisability of such options as Incentive Options shall be applied on the
basis of the order in which such options are granted.



Dated:
 
, 2013



 
On Behalf of the Board of Directors


 
Name:                                
Title:                                           

 
6

--------------------------------------------------------------------------------

 

EXHIBIT I


NOTICE OF EXERCISE


I hereby notify Octagon 88 Resources, Inc. (the "Company”) that I elect to
purchase _______________ shares of the Company's Common Stock (the "Purchased
Shares") at the option exercise price of $______ per share (the "Exercise
Price") pursuant to that certain option (the "Option") granted to me under the
Company’s 2013 Stock Option and Stock Award Plan on .   Concurrently with the
delivery of this Exercise Notice to the Company, I shall hereby pay to the
Company the Exercise Price for the Purchased Shares in accordance with the
provisions of my agreement with the Company (or other documents) evidencing the
Option and shall deliver whatever additional documents may be required by such
agreement as a condition for exercise.


Date:          
 

--------------------------------------------------------------------------------

 
Optionee Address:
 

--------------------------------------------------------------------------------

 
Print name in exact manner it is to appear on the stock certificate:
 

--------------------------------------------------------------------------------

 


Address to which certificate is to be sent, if different from address above:
 

--------------------------------------------------------------------------------

 


Social Security Number:                                                      
 

--------------------------------------------------------------------------------

                                                       

 
7

--------------------------------------------------------------------------------

 

APPENDIX


The following definitions shall be in effect under the Agreement:
 
A. AGREEMENT shall mean this Stock Option Agreement.
 
B. BOARD shall mean the Company's Board of Directors.
 
C. CHANGE IN CONTROL shall be deemed to occur in the event of a change in
ownership or control of the Company effected through either of the following
transactions:
 
(A) the acquisition, directly or indirectly, by any person or related group of
persons (other than the Company or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Company) of
beneficial ownership (within the meaning of Rule 13d-3 of the Securities
Exchange Act of 1934, as amended) of securities possessing more than fifty
percent (50%) of the total combined voting power of the Company's outstanding
securities pursuant to a tender or exchange offer made directly to the Company's
stockholders, or
 
(B) a change in the composition of the Board over a period of thirty-six (36)
consecutive months or less such that a majority of the Board members ceases, by
reason of one or more contested elections for Board membership, to be comprised
of individuals who either (i) have been Board members continuously since the
beginning of such period or (ii) have been elected or nominated for election as
Board members during such period by at least a majority of the Board members
described in clause (i) who were still in office at the time the Board approved
such election or nomination.is is
 
D.  COMMON STOCK shall mean shares of the Company's Common Stock.
 
E.  CODE shall mean the Internal Revenue Code of 1986, as amended.
 
F. CORPORATE TRANSACTION shall mean either of the following stockholder-approved
transactions to which the Company is a party: (i) a merger or consolidation in
which securities possessing more than fifty percent (50%) of the total combined
voting power of the Company’s outstanding securities are transferred to a person
or persons different from the persons holding those securities immediately prior
to such transaction, or (ii) the sale, transfer or other disposition of all or
substantially all of the Company’s assets in complete liquidation or dissolution
of the Company.
 
G. COMPANY shall mean Octagon 88 Resources, Inc., a Nevada Company, and any
successor company to all or substantially all of the assets or voting stock of
Octagon 88 Resources, Inc. which shall by appropriate action adopt the Plan.
 
H.  CONSULTANT shall mean an individual who is retained by the Company (or any
Subsidiary), subject to the control and direction of the Company (or any
Subsidiary) as to the work to be performed and the manner and method of
performance.
 
I. EMPLOYEE shall mean an individual who is in the employ of the Company (or any
Subsidiary), subject to the control and direction of the employer entity as to
both the work to be performed and the manner and method of performance.
 
 
8

--------------------------------------------------------------------------------

 
 
 
        J. EXERCISE DATE shall mean the date on which the option shall have been
exercised in accordance with Paragraph 9 of the Agreement.
 
K. EXERCISE PRICE shall mean the exercise price per Option Share as specified in
the Grant Notice.
 
L. EXPIRATION DATE shall mean the date on which the option expires as specified
in the Grant Notice.
 
M. FAIR MARKET VALUE per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions: (i) If the Common Stock
is at the time traded on the Nasdaq National Market, then the Fair Market Value
shall be deemed equal to the closing selling price per share of Common Stock on
the date in question, as the price is reported by the National Association of
Securities Dealers on the Nasdaq National Market or as reported on an automated
quotation system. If there is no closing selling price for the Common Stock on
the date in question, then the Fair Market Value shall be the closing selling
price on the last preceding date for which such quotation exists, or (ii) If the
Common Stock is at the time listed on any Stock Exchange, then the Fair Market
Value shall be deemed equal to the closing selling price per share of Common
Stock on the date in question on the Stock Exchange determined by the Plan
Administrator to be the primary market for the Common Stock, as such price is
officially quoted in the composite tape of transactions on such exchange. If
there is no closing selling price for the Common Stock on the date in question,
then the Fair Market Value shall be the closing selling price on the last
preceding date for which such quotation exists.
 
N. GRANT DATE shall mean the date of grant of the option as specified in the
Grant Notice.
 
O. GRANT NOTICE shall mean the Notice of Grant of Stock Option accompanying the
Agreement, pursuant to which Optionee has been informed of the basic terms of
the option evidenced hereby.
 
P. INCENTIVE OPTION shall mean an option which satisfies the requirements of
Code Section 422.
 
Q. INVOLUNTARY TERMINATION shall mean the termination of Optionee's Service by
reason of:
 
(A) Optionee's involuntary dismissal or discharge by the Company for reasons
other than Misconduct, or
 
(B) Optionee's voluntary resignation following (a) a change in Optionee's
position with the Company (or Parent or Subsidiary employing Optionee) which
materially reduces Optionee's duties and responsibilities or the level of
management to which Optionee reports, (b) a reduction in Optionee's level of
compensation (including base salary, fringe benefits and target bonus under any
corporate performance based bonus or incentive programs) by more than fifteen
percent (15%) or (c) a relocation of Optionee's place of employment by more than
fifty (50) miles, provided and only if such change, reduction or relocation is
effected by the Company without Optionee's consent.
 
R.  MISCONDUCT shall mean the commission of any act of fraud, embezzlement or
dishonesty by Optionee, any unauthorized use or disclosure by Optionee of
confidential information or trade secrets of the Company (or any Parent or
Subsidiary), or any other intentional misconduct by Optionee adversely affecting
the business or affairs of the Company (or any Parent or Subsidiary) in a
material manner. The foregoing definition shall not be deemed to be inclusive of
all the acts or omissions which the Company (or any Parent or Subsidiary) may
consider as grounds for the dismissal or discharge of Optionee or any other
individual in the Service of the Company (or any Parent or Subsidiary).
 
 
9

--------------------------------------------------------------------------------

 
 
S. NON-STATUTORY OPTION shall mean an option not intended to satisfy the
requirements of Code Section 422.
 
T. NOTICE OF EXERCISE shall mean the notice of exercise in the form attached
hereto as Exhibit I.
 
U. OPTION SHARES shall mean the number of shares of Common Stock subject to the
option as specified in the Grant Notice.
 
V. OPTIONEE shall mean the person to whom the option is granted as specified in
the Grant Notice.
 
W. PARENT shall mean any company (other than the Company) in an unbroken chain
of companies ending with the Company, provided each company in the unbroken
chain (other than the Company) owns, at the time of the determination, stock
possessing fifty percent (50%) or more of the total combined voting power of all
classes of stock in one of the other Companies in such chain.
 
X. PERMANENT DISABILITY shall mean the inability of Optionee to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which is expected to result in death or has lasted or can be
expected to last for a continuous period of twelve (12) months or more.
 
Y. PLAN shall mean the Company's 2013 Stock Option and Stock Award Plan.
 
Z. PLAN ADMINISTRATOR shall mean either the Board or a committee of the Board
acting in its capacity as administrator of the Plan or such other person as
designated by the Board as administrator.
 
AA. SERVICE shall mean the Optionee's performance of services for the Company
(or any Parent or Subsidiary) in the capacity of an Employee, a non-employee
member of the board of directors, a non-employee officer or a consultant or
independent advisor.
 
BB. SUBSIDIARY shall mean any company (other than the Company) in an unbroken
chain of companies beginning with the Company, provided each company (other than
the last company) in the unbroken chain owns, at the time of the determination,
stock possessing fifty percent (50%) or more of the total combined voting power
of all classes of stock in one of the other companies in such chain.

 
10

--------------------------------------------------------------------------------

 
